



COURT OF APPEAL FOR ONTARIO

CITATION: Meridian Credit Union Limited v. Bishara, 2018 ONCA
    201

DATE: 20180302

DOCKET: C64237

Feldman, Benotto and Brown JJ.A.

BETWEEN

Meridian Credit Union Limited

Plaintiff

(Respondent)

and

Kiky
    Arraf Bishara aka

Kiky Arraf-Bishara

Defendant

(Appellant)

Kevin Scullion, for the appellant

Alyssa Adams, for the respondent

Heard and released orally: February 27, 2018

On appeal from the judgment of Justice Theresa Maddalena of
    the Superior Court of Justice, dated July 27, 2017.

REASONS FOR DECISION

[1]

The appellant appeals the decision of the motion judge granting summary
    judgment on a guarantee. The appellants defence was that a representative of
    the Credit Union represented to her when she signed the guarantee that she
    would only be responsible for 25% of the entire loan. The documents she signed
    however, clearly state that the guarantee is unlimited.

[2]

While the Credit Union did not file an affidavit from the former
    employee who was alleged to have made the representation, neither did the
    appellant file that evidence or evidence from her husband who was also at the
    meeting.

[3]

The motion judge rejected the appellants evidence of the alleged
    misrepresentation and granted summary judgement on the guarantee in accordance
    with its terms.

[4]

The motion judge made no error in doing so. She was entitled to find,
    based on the record before her, that there was no genuine issue for trial.
    There would be no purpose in this court ordering a trial. Any witness that
    could be called at a trial could have been brought forward on the motion.

[5]

The appeal is dismissed, with costs fixed in the amount of $7,500,
    inclusive of disbursements and HST.

K.
    Feldman J.A.

M.L.
    Benotto J.A.

David
    Brown J.A.


